OPINION OF THE COURT
PER CURIAM.
In the instant case the Borden Company sought declaratory and injunctive relief against the enforcement of certain regulations promulgated by the Department of Agriculture, under the authority of the Poultry Products Inspection Act, 21 U.S.C.A. § 451 et seq., with relation to the labeling of its products, dehydrated chicken noodle soup mix and dehydrated chicken rice soup mix.
The District Court rejected the Borden Company’s contention that the Regulations were not supported by substantial evidence and were arbitrary. It further held that the defendant Secretary of Agriculture had authority to promulgate the Regulations. The Borden Company appealed from the District Court’s entry of summary judgment in the Secretary’s favor.
On review of the record we find no error. The Order and Judgment of the District Court entered July 13, 1966 will be affirmed on the well-reasoned opinion of Judge Lane. 256 F.Supp. 592 (1966).